UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

 

 

MAR 2 2 2013
Clerk, U.s. marin § B,

>
UNlTED sTATEs oF AMERICA, )
)

v. ) Criminal NO. 05-0100-3 (PLF)
)
GREGORY BELL, )
)
Defendant. )
)
MEMORANDUM oPlNIoN

 

This matter is before the Court on the motions of defendant Gregory Bell to
reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2). The defendant’s g g motion [Dkt. No.
1551] was filed on the docket of this Court on September 8, 2015. His supplemental motion
[Dkt. No. 1562] for relief under Section 3582 was filed on January 21, 2016. The Federal Public
Defender entered an appearance in this case and filed a motion [Dkt. No. 1603] on Mr. Bell’s
behalf (“FPD Mot.”) seeking to reduce his sentence under Section 3582(c)(2) from 192 months
to a term of less than 188 months. The United States filed a response [Dkt. No. 1605] (“Resp.”)
to Mr. Bell’s motions on February l7, 2017, and a supplemental response [Dkt. No. 1606]
(“Suppl. Resp.”) on February 22, 2017.

The Federal Public Defender argues that Amendment 782 to the United States
Sentencing Guidelines puts Mr. Bell at Offense Level 34, with a Guidelines sentencing range of
151 to 188 months. §§ FPD Mot. at 2. lt seeks a reduction on his behalf to the new low end of
the applicable sentencing range, which is 151 months. §_e§ i_d_. The government maintains that

because of the actual amount of drugs involved, the appropriate Offense Level is not 34, but

Level 36, with a Guidelines sentencing range of 188 to 235 months M Resp. at 1, 4. lt does
not oppose a reduction to 188 months, the bottom of what it believes to be the applicable
Guidelines sentencing range. § id at 1, 5; Suppl. Resp. at 2. The government maintains that
in sentencing Mr. Bell, then Judge Richard W. Roberts found that Mr. Bell was responsible for
more than 1.5 kilograms of cocaine base or crack ~ the exact amount being unimportant at that
time because 1.5 kilograms was the minimum required to trigger a Base Offense Level of 36
under the Sentencing Guidelines. §_e_§ Resp. at 2-3. lt argues that before the Court can consider
Mr. Bell’s request to reduce his sentence below 188 months, it first must make factual findings
regarding the actual amount of drugs attributable to Mr. Bell, in light of the D.C. Circuit’s
opinion in United States v. Wyche, 741 F.3d 1284 (D.C. Cir. 2014). S_e§ i_d. at 6-7. The
government maintains that any such factual inquiry would likely result in a finding that Mr. Bell
was responsible for at least 2.8 kilograms of cocaine base or crack. I_d. at 7-9. As a result,

Mr. Bell would only be eligible for a four-month reduction in his sentence under Offense

Level 36, from 192 months to 188 months, the bottom of what the government maintains to be
the applicable Guidelines sentencing range. §§ i_d. at 7-9.

While the Court was contemplating how to proceed in this case - and specifically
whether to schedule an evidentiary hearing pursuant to Mc_he in order to determine the actual
amount of cocaine base or crack attributable to Mr. Bell - Mr. Bell sent a letter to the Court,
which was filed on the docket on March 7, 2018 [Dkt. No. 1654]. In that letter, Mr. Bell asked
the Court to “at least grant [him] the four month reduction of sentence in which the government
has said it would agree to,” making him eligible for halfway house placement as early as April
2018. While neither he nor his counsel expressly has abandoned or withdrawn his request for a

reduction to a term of imprisonment below 188 months, the Court will proceed to grant the

motions for reduction of sentence in part by providing the relief Mr. Bell now seeks - a reduction
in sentence from 192 months to 188 months.

For these reasons, the Court will GRANT defendant Gregory Bell’S motions [Dkt.
Nos. 1551, 1562 and 1603] in part and DENY them in part without prejudice to Mr. Bell or his
counsel renewing their request for additional relief under Section 3582(c)(2). An Order

regarding the motion for sentence reduction pursuant to 18 U.S.C. § 3582(c) will be issued this

 

same day.
SO ORDERED.
632 o%d,w
PAUL L. FRIEDMAN
DATE: 3\ ;_}_\ \? United States District Judge